Moran, J. The agreement of submission made by the parties is very clear as to the matters submitted to the aibitrators, and explicit as to the manner as to which they shall, in arriving at the value of the property and business, treat the accounts of the respective partners. They are authorized to allow Schmidt a compensation for his individual services as manager and receiver, but as to the accounts of the partners on the books when correctly ascertained, they are to be treated as the accounts of strangers, and by the agreement Schmidt is to take the property subject to the liabilities. The written submission is not to settle as between the parties all. claims, demands and accounts between them, but to ascertain and report as to certain specified matters, and the written award made by the arbitrators is in formal accordance with the terms of the written submission. It is well settled that the award can not be extended beyond the terms of the submission. Caldwell on Arbitration, 321; Lee’s Ex’r v. Delane, Adm’r, 39 N. J. Eq. 193. And if an award goes beyond the issues limited by the submission, and is therefore in excess of the power conferred on the arbitrators, it will be invalid as a who’e, if the matter in excess can not be separated from the residue. White v. Arthur, 59 Cal. 336; Wait’s Actions and Defenses, 537. This award was treated by the parties as valid, and a decree of the court was entered based thereon, and defendant does not now attack the award, but claims it as binding and final; as such it operates as a conclusive judgment as between the parties as to all the matters submitted and awarded upon. The written award itself is the best evidence of the action of the arbitrators. When the written award is in pursuance of the submission, it can not be enlarged by parol evidence, so as to show that the arbitrators took into consideration, and settled, matters not submitted to them. Such evidence might be admissible in a direct attack to set aside the award, or in answer to a suit brought upon the award, in support of a plea denying the validity of the award. The admission of the testimony of the arbitrators as to the set-off of the claim of Glade against the services of Schmidt was, under the circumstances of this case, error, and the judgment must be reversed and the case remanded for a new trial. Reversed and remanded.